IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-19-00131-CV

                       IN RE THOMAS MICHAEL WELVAERT


                                        Original Proceeding



                                MEMORANDUM OPINION

        In this original proceeding, Relator Thomas Michael Welvaert seeks to compel the

Judge of the County Court at Law No. 2 of Brazos County to respond to him that his

“Motion to Voluntary Termination [sic] of Parental Rights” has been filed and to rule on

the motion.1 Welvaert also mentions that he has not received any reply from the Brazos

County District Clerk.2



1 The petition for writ of mandamus has several procedural deficiencies. See TEX. R. APP. P. 52.3. It also
lacks a proper proof of service; a copy of all documents presented to the Court must be served on all parties
to the proceeding and must contain proof of service. Id. R. 9.5. Because of our disposition and to expedite
it, however, we will implement Rule of Appellate Procedure 2 and suspend these rules in this proceeding.
Id. R. 2.

2Texas Government Code section 25.0232(g) provides: “The district clerk serves as clerk of a county court
at law in matters of concurrent jurisdiction with the district court, and the county clerk serves as clerk of a
county court at law in all other cases.” TEX. GOV’T CODE ANN. § 25.0232(g).
       We begin by addressing Welvaert’s petition for writ of mandamus to the extent

that it seeks mandamus relief against the district clerk. We do not have jurisdiction to

issue a writ of mandamus against a district clerk unless necessary to enforce our

jurisdiction. In re Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig.

proceeding); see TEX. GOV’T CODE ANN. § 22.221. Welvaert has not shown that a writ of

mandamus directed to the district clerk is necessary to enforce our jurisdiction.

Therefore, we do not have jurisdiction to issue a writ of mandamus against the district

clerk. To the extent that Welvaert’s petition for writ of mandamus seeks relief against the

district clerk, it is thus dismissed for want of jurisdiction.

       We now turn to that portion of Welvaert’s petition for writ of mandamus in which

Welvaert seeks to compel the trial court judge to respond to him that his “Motion to

Voluntary Termination [sic] of Parental Rights” has been filed and to rule on the motion.

       To obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that the relator has no adequate remedy by appeal. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding). Texas

Rule of Civil Procedure 21(a) states:

              Filing and Service Required. Every pleading, plea, motion, or
       application to the court for an order, whether in the form of a motion, plea,
       or other form of request, unless presented during a hearing or trial, must be
       filed with the clerk of the court in writing, must state the grounds therefor,
       must set forth the relief or order sought, and at the same time a true copy
       must be served on all other parties, and must be noted on the docket.

TEX. R. CIV. P. 21(a). Texas Rule of Civil Procedure 74 further provides:

              The filing of pleadings, other papers and exhibits as required by
       these rules shall be made by filing them with the clerk of the court, except


In re Welvaert                                                                          Page 2
          that the judge may permit the papers to be filed with him, in which event
          he shall note thereon the filing date and time and forthwith transmit them
          to the office of the clerk.

Id. R. 74.

          Here, the record indicates that because the district clerk had not responded and

confirmed the filing of several other documents that Welvaert had previously sent to him,

Welvaert decided not to file his “Motion to Voluntary Termination [sic] of Parental

Rights” with the district clerk. Instead, Welvaert mailed the motion directly to the trial

court judge on November 3, 2018, and requested that he “accept this motion and rule on

it.” Rule 74 states, however, that the judge may (not shall) permit papers to be filed with

him. Id. We therefore cannot conclude that the trial court judge clearly abused his

discretion by not responding to Welvaert that his “Motion to Voluntary Termination [sic]

of Parental Rights” had been filed.3

          Moreover, because there is nothing in the record before this Court to establish that

Welvaert’s “Motion to Voluntary Termination [sic] of Parental Rights” has been properly

filed, we cannot conclude that the trial court judge clearly abused his discretion by not

ruling on the motion.


3   On the other hand,

          [w]hen a district clerk refuses to accept a pleading for filing, the party should attempt to
          file the pleading directly with the district judge, explaining in a verified motion that the
          clerk refused to accept the pleading for filing. Should the district judge refuse to accept
          the pleading for filing, this Court would have jurisdiction under our mandamus power to
          direct the district judge to file the pleading.

In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco 2008, orig. proceeding) (citation and footnote
omitted) (quoting In re Bernard, 993 S.W.2d 453, 455 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding)
(O’Connor, J., concurring)). But here, Welvaert did not attempt to file his “Motion to Voluntary
Termination [sic] of Parental Rights” with the district clerk.


In re Welvaert                                                                                           Page 3
                Mandamus may issue to compel a trial court to rule on a motion
       which has been pending before the court for a reasonable period of time.
       See In re Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig.
       proceeding); In re Keeter, 134 S.W.3d 250, 252-53 (Tex. App.—Waco 2003,
       orig. proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo
       2001, orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—
       Houston [1st Dist.] 1992, orig. proceeding); see also In re Shredder Co., 225
S.W.3d 676, 679 (Tex. App.—El Paso 2006, orig. proceeding). To obtain
       mandamus relief for such refusal, a relator must establish: (1) the motion
       was properly filed and has been pending for a reasonable time; (2) the
       relator requested a ruling on the motion; and (3) the trial court refused to
       rule. See Hearn, 137 S.W.3d at 685; Keeter, 134 S.W.3d at 252; Chavez, 62
       S.W.3d at 228; Barnes, 832 S.W.2d at 426; see also Shredder Co., 225 S.W.3d at
       679. . . .

In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding).

       Here, there is nothing in the record to establish that Welvaert’s “Motion to

Voluntary Termination [sic] of Parental Rights” has been properly filed. Welvaert bears

the burden of providing a sufficient record to establish his right to mandamus relief. See

In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding); see also

In re Mullins, 10-09-00143-CV, 2009 WL 2959716, at *1 n.1 (Tex. App.—Waco Sept. 16,

2009, orig. proceeding) (mem. op.).

       For these reasons, Welvaert’s petition for writ of mandamus is denied to the extent

it seeks to compel the trial court judge to respond to him that his “Motion to Voluntary

Termination [sic] of Parental Rights” has been filed and to rule on the motion.




                                                 REX D. DAVIS
                                                 Justice




In re Welvaert                                                                          Page 4
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed in part and denied in part
Opinion delivered and filed May 1, 2019
[OT06]




In re Welvaert                                  Page 5